Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on May 26, 2020.
Information Disclosure Statements filed on 05/06/2020, 12/22/2020, 02/22/2021, 05/17/2021, 11/30/2021, 04/21/2022, and 08/17/2022 have been considered by the examiner.
Claims 1-6 are pending.

  CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-6 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 1-6 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an encapsulation unit that encapsulates”;
“a message transmitting unit that transmits”;
“a message receiving unit that receives”;
“a message relaying unit that relays”;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Krishnan US Publication No. 2009/0119407 A1.

As per claim 6, Krishnan discloses:
A relay device connectable to a security proxy device that is connectable to a mobile communication network, comprising: 
a message receiving unit that receives a first message of which a predetermined element included in an original message received by the security proxy device via the mobile communication network has been encapsulated; a modifying unit that executes a modification to the predetermined element; a second signature unit that adds a second signature to a second message including the predetermined element modified by the modifying unit; and a message relaying unit that relays the second message to another mobile communication network, (Krishnan, [0021] and [0022]) where a proxy and a host are provided for securing neighbor discovery (ND) signaling between hosts when they hosts are connected through the proxy. A ND proxy can replace a link layer address in any ND message with its own. A node receiving such a modified advertisement verifies whether the ND proxy has been authorized (Signature added as claimed). The proxy then sends the modified ND message towards the host;

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by (applicant’s admitted prior art) “Introduction to Application layer security in SEPP” hereinafter Nokia.

As per claim 5, Nokia discloses:
A security proxy device connectable to a mobile communication network, comprising: 
an encapsulation unit that encapsulates a predetermined element included in an original message received via the mobile communication network; a first signature unit that adds a first signature to a first message that is obtained by encapsulation of the predetermined element by the encapsulation unit; and a message transmitting unit that transmits the first message to a relay device that is connectable to the security proxy device, (Nokia, Sec. 4) where the IEs are integrity protected. The signature is provided for non-repudiation and integrity of data. Therefore, Nokia discloses adding the signature to the message. The sensitive information carried in IEs, should be protected in the message. Therefore, the sensitive information is encapsulated in the message.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan US Publication No. 2009/0119407 A1 in view of (applicant’s admitted prior art) “Introduction to Application layer security in SEPP” hereinafter Nokia.

As per claim 1, Krishnan discloses:
A radio communication system comprising: 
 a relay device connectable to the security proxy device, the relay device includes a message receiving unit that receives the first message; a modifying unit that executes a modification to the predetermined element; a second signature unit that adds a second signature to a second message including the predetermined element modified by the modifying unit; and a message relaying unit that relays the second message to another mobile communication network, (Krishnan, [0021] and [0022]) where a proxy and a host are provided for securing neighbor discovery (ND) signaling between hosts when they hosts are connected through the proxy. A ND proxy can replace a link layer address in any ND message with its own. A node receiving such a modified advertisement verifies whether the ND proxy has been authorized (Signature added as claimed). The proxy then sends the modified ND message towards the host;


Krishnan does not specifically disclose:
a security proxy device connectable to a mobile communication network; wherein the security proxy device includes an encapsulation unit that encapsulates a predetermined element included in an original message received via the mobile communication network; a first signature unit that adds a first signature to a first message that is obtained by encapsulation of the predetermined element by the encapsulation unit; and a message transmitting unit that transmits the first message to the relay device,

However, Nokia discloses:
a security proxy device connectable to a mobile communication network; wherein the security proxy device includes an encapsulation unit that encapsulates a predetermined element included in an original message received via the mobile communication network; a first signature unit that adds a first signature to a first message that is obtained by encapsulation of the predetermined element by the encapsulation unit; and a message transmitting unit that transmits the first message to the relay device, (Nokia, Sec. 4) where the IEs are integrity protected. The signature is provided for non-repudiation and integrity of data. Therefore, Nokia discloses adding the signature to the message. The sensitive information carried in IEs, should be protected in the message. Therefore, the sensitive information is encapsulated in the message. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Krishnan with that of Nokia to show that the messages can be integrity protected with digital signature. 

As per claim 2, Krishnan discloses:
wherein the modifying unit performs the modification to the predetermined element based on a predetermined data format, (Krishnan, [0044]).

As per claim 3, Krishnan discloses:
wherein the second signature unit adds the second signature to a modification history of the predetermined element by the modifying unit, (Krishnan, [0023]).

As per claim 3, Krishnan discloses:
wherein the message relaying unit relays the second message including the first signature, the second signature, and the modification history, (Krishnan, [0023]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.



  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446